Citation Nr: 1525505	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to January 1985.  The Veteran died in December 2011.  The appellant seeks surviving spouse benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and an April 2013 rating decision by the RO in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The weight of the competent evidence demonstrates that the Veteran has been diagnosed with a psychiatric disability due to an in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including psychoses.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's separation document indicates that he received the Combat Infantryman Badge (CIB) during service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are applicable.  The appellant contends that the Veteran has a psychiatric disability, to include PTSD, as a result of active service and a fear of hostile military or terrorist activity.  The Board finds that when viewed together the Veteran's CIB and his reports that he feared for his life as an Infantryman, that the Veteran's alleged stressors are consistent with the circumstances of his service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged combat stressors. 

In a September 2009 VA examination report, the examiner noted review of the Veteran's claims file.  The examiner found the Veteran's depressive disorder, anger and insomnia appeared to the primary reason for the Veteran's impairments in functioning.  The examiner indicated that the Veteran presented a complicated pattern of symptoms that included characteristics of a specific phobia (water, heights) as well as agoraphobia.  The examiner noted that the Veteran presented symptoms of PTSD that overlapped with symptoms of depression.  However, due to the Veteran's poor insight into his psychological symptoms, lack of any formal psychiatric treatment, and functioning, a diagnosis of PTSD was not assigned in the examination.  The examiner noted the Veteran also reported a pattern of behavioral problems (multiple suspensions) prior to his service which suggested the presence of some pre-trauma behavioral difficulty.  Therefore, the examiner could not resolve the issue as to whether the Veteran's symptoms were due to combat stressor without resort to mere speculation.

In an October 2011 VA psychiatry note, a VA staff psychiatrist noted the Veteran's chart was selectively reviewed and the physician found that the Veteran had a history of PTSD and depression.  The examiner noted the Veteran was seen briefly with his wife and the physician diagnosed PTSD, improved, and depression based on the Veteran's reports of a traumatic event in Grenada. 
 
In an August 2014 letter, F. H. Rudeseal, M.D, acknowledged seeing the Veteran on three occasions when the Veteran presented with severe anxiety symptoms and had signs of PTSD.

The Board acknowledges that the September 2009 VA examiner found that the Veteran did not meet the criteria for PTSD, but presented with symptoms of PTSD that overlapped with depression.  Moreover, the examiner did not discuss the possible etiology of the Veteran's other psychiatric diagnoses in relation to active service.  While the medical evidence is not unanimous in a diagnosis of PTSD, the Board finds that the evidence shows that it is at least as likely as not that a diagnosis of PTSD is warranted.  The evidence shows that the Veteran's treating physician Dr. Rudeseal and various VA physicians of record diagnosed PTSD as a result of in-service stressors.  

Additionally, the Board notes the numerous lay statements from family members and friends made in connection with the Veteran's claim are consistent with the Veteran's reported behavior changes since returning from service (e.g. avoidance behaviors, outbursts, and nightmares).

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, including witnessing death and injury, occurred.  Those events were determined to be sufficient by a VA psychiatrist to support the diagnosis of PTSD, which was based upon a fear of hostile military or terrorist activity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for PTSD is warranted.  38 C.F.R. § 3.304(f) (2014).  

The record shows a diagnosis of PTSD, medical evidence establishing a link between current symptoms and an in-service stress, and competent evidence establishing that the in-service stressor occurred.  Therefore, the claim for entitlement to service connection for a psychiatric disability, to include PTSD, is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is granted.

REMAND

The Veteran's death certificate shows that the immediate cause of death was hypertensive and atherosclerotic cardiovascular disease.  The record contains an August 2014 letter from F. H. Rudeseal, M.D, which tends to suggest that the PTSD contributed to high blood pressure and that hypertensive and atherosclerotic cardiovascular disease and high blood pressure could eventually lead to a heart attack.  However, the Board finds that the private physician did not provide sufficient rationale for the conclusions reached.  Therefore, the claims file should be forwarded to an appropriate VA examiner for an opinion as to whether the Veteran's now service-connected PTSD caused his death or contributed substantially and materially to the cause of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Forward claims file to an appropriate VA examiner for an opinion regarding the etiology of the hypertensive and atherosclerotic cardiovascular disease, which caused the Veteran's death.  The examiner must review the claims file and must note such review in the report.  A complete rationale for any opinions expressed must be provided.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a psychiatric disorder caused the Veteran's death or contributed substantially or materially to the cause of the Veteran's death.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disability was caused by a service-connected psychiatric disability.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disability was aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected psychiatric disability.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


